Citation Nr: 1433617	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder characterized as atrophic dermatitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971.  He served in the Republic of Vietnam from December 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the September 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

The Veteran's skin disorder did not have onset in service and was not caused by or related to the Veteran's active military service, to include the Veteran's service-connected diabetes mellitus or exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Additionally, a veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).

For many of these diseases, if all other criteria are met and the disease becomes manifest to a degree of 10 percent of more at any time after service, service connection is presumed.  The exception is for chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy; these diseases must have become manifest to a degree of 10 percent or more within one year after the date on which the veteran was last exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6).

The Veteran is seeking entitlement to service connection for a skin disorder, which he has at different times argued is secondary to exposure to Agent Orange or secondary to his service-connected diabetes mellitus.  

The Veteran's service treatment records, including his separation examination, are negative for any complaints of or treatment for a skin condition.  Additionally, there is no evidence of record that the Veteran was treated for a skin condition within one year of service.  

An August 2008 VA treatment record reflects that the Veteran reported a history of a rash on his hands and arms since 1975.  At an April 2009 VA examination, the Veteran reported that his skin condition had onset in 1973.  Neither of these accounts places the onset of his skin condition in service in service or within one year of service.  

Here, there is no evidence that chloracne or another acneform disease manifest to a degree of 10 percent within one year of service.  Accordingly, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.307. 

However, the absence of a disease on the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his skin condition to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for a skin disorder to include as due to exposure to Agent Orange in service and as secondary to diabetes mellitus.

A February 2003 VA peripheral nerve examination noted that the Veteran had excoriations of the lower legs, possibly related to an atopic eczema.  

VA outpatient treatment records show that in August 2008, the Veteran complained of "lesions that start out like bumps or blisters that pop on their own and nothing comes out and then they just look like a scab", which he reported he has had since 1975.  He was diagnosed only with skin lesions.  

In January 2009, a private physician, Dr. C.H., noted that the Veteran had skin changes including atrophic skin, thin skin, and the absence of hair.  His impression of the Veteran's skin condition was "atrophic, eczematous" and he indicated that he believed the condition was related to the Veteran's diabetes mellitus, although he did not explain why.  

The Veteran was afforded a VA examination of his skin in April 2009.  At that time, the Veteran reported that he has been to doctors regarding his arms since 1973, but never received a diagnosis or treatment.  He described his symptoms as little blisters and bumps on both arms from wrist to elbow and from knees to ankles which took a long time to go away.

On examination, the examiner observed small scabs on the backs of both arms and the dorsal surface of the hands, dry skin on the bilateral lower extremities, significant swelling bilateral lower extremities, rubor of the bilateral lower extremities, and blisters on the toes.  The examiner concluded that there was no evidence of atrophic eczematous skin condition on examination and further noted that there are no diagnoses of skin conditions found in private or VA medical records.  However, the Veteran was diagnosed with peripheral vascular disease affecting the bilateral lower extremities, for which service connection was granted in January 2010.  

In December 2009, the Veteran was afforded another VA examination to determine whether he had any skin disability related to his diabetes mellitus.  At that time, the Veteran reported that the skin on his feet and to a lesser degree on his arms had become very dry with scaling of the soles of the feet and the palms of the hands, as well as the development of vesicles on his feet.  The Veteran also stated that for a longer time he has had pruritic erythematous areas on both lower extremities from the knees down to the ankles, which by scratching had produced excoriations on several of the lesions.  

The Veteran had dry, somewhat eczematous-appearing skin on his forearms, but there were no ulcerations or breakdowns of the skin nor was there excoriation from scratching on the upper extremities.  There were numerous and very small depigmented scars on both forearms.  Examination of the lower extremities revealed various-sized mottled hyperemic areas essentially level with the skin, some of which were excoriated from scratching ranging in size from 0 5 cm to 1 cm in diameter from the knees to the ankles bilateral with the lesions being on the anterior medial and lateral surfaces of the lower legs.  The lower one-third of the lower legs revealed a generalized hyperemia, edema, and excessive dryness and scaling of the soles of the feet.  There was a 2 cm left mid-sole vesicle, un-ruptured and non-tender.  Posterior to that at the medial heel there was a 1 cm vesicle.  On the right foot there was a 1 cm right heel ulcer and a 0 5 cm medial great toe crusted ulcer.  

The examiner rendered the following opinion:

Diagnosis on this veteran is microvascular circulatory deficiency, at least as likely as not secondary to diabetes mellitus, resulting in skin changes of vesiculation and ulceration about the feet, dryness of the skin of the soles of the feet, and swelling due to venous insufficiency in the feet and lower legs.  It is my opinion as stated that it is at least as likely as not that this veteran's skin problem about his lower legs and feet resulting in swelling and vesiculation is the direct result of his service-connected diabetes mellitus and that the eczematoid changes- atopic eczema of his lower extremities is not secondary to his service-connected diabetes mellitus.  Atopic eczema can certainly occur without diabetes mellitus on the extremities and in my opinion he has had this type of a dermatosis on the upper extremities as well as evidenced by the multiple small depigmented scars that have resulted from excoriation and pruritus of the skin of the forearms.  The issue of aggravation is not germane to this veteran's foot blisters and dryness of the skin, in as much as it is my opinion that it is at least as likely as not that these issues are caused by microcirculatory insufficiency due to service connected diabetes mellitus.  With respect to the atopic eczema of the lower extremities and undoubtedly the upper extremities in the past, it is my opinion that diabetes mellitus has not aggravated this problem.

In April 2012, the Veteran's spouse, E.A., submitted a statement in which she reported that she has seen sores on the Veteran's arms and that one of the Veteran's VA doctors said that it is atrophic eczema secondary to the Veteran's diabetes mellitus.  

In October 2013, the Veteran was afforded a new VA dermatology examination.  On examination, he had no dermatitis.  He had two scabbed spots on his right forearm and numerous hypopigmented 'scars' related to the pruritic spots he used to get.  The Veteran was diagnosed with a history of dermatitis.  

The examiner noted that:

On history today, it is interesting to note that he went to work at an auto manufacturer (worked on the line for 25 yrs and as inspector his last 5 years and it was his first & only job after the military) during which time he says he had the dermatitis all the time.  Also interesting is that the dermatitis &/or the scars are only from the elbow area down the entire bilateral arms to the wrists (none on hands (dorsal or palmar surfaces).  He says he had many scars on his LE from knees to ankles as well, but presently has erythematous LE (& neuropathy), so any hypopigmentated area would be well hidden.  Veteran says a within the year or two after retirement, he no longer has the break out.  When questioned about possible contact dermatitis via GM work, he says the cars were covered entirely with an oily/greasy material and there were several other chemicals, but that he wore coveralls (long sleeved?) and admits that it is strange that it cleared after retirement.

The VA examiner concluded that it is less likely than not that the Veteran's skin condition is related to his military service.  She explained that:

Veteran claims that a dermatitis that he had for years (listed as atrophic, suspect it was meant to be 'atopic' dermatitis), was related to his herbicide exposure while in Vietnam.  He has no diagnosis of dermatitis or skin problems listed on his KCVA MR/Problem list.  Notes from outside doctors etc that are on VBMS are shared with patient today, including his entrance (4/8/69)and separation (2/18/71) H&Px, where there was nothing listed R/T skin.  He says that he saw a dermatologist outside of VA 'years ago' (no record on VBMS), and that the area was biopsied, and the doctor used a word that meant 'itchy' (pruritis?).  He says that the dermatitis started a year or so after discharge, which coincidentally, was the same time that he started work on the assembly line at GM (where he said autos were covered with oily/greasy substance).  The break-out areas (dermatitis) continued until a year or two after retirement from GM in 2006.  Today, he has numerous hypopigmented 'scars' from elbows to wrists (not hands) and he says he also used to get areas from knees to ankles but they are no longer visible R/T erythema of LE.  He was given booklet with information on AO presumptive diagnosis including chloracne with an explanation that it would have developed within the year of discharge (and the biopsy he had would have noted same).  He verbalized understanding of same.  It is therefore less likely as not that his (previous) dermatitis (atopic? contact?) was related to his exposures while in Vietnam.

In February 2014, the Veteran's representative noted that diabetes mellitus can cause a variety of skin problems, citing to a number of websites.

Based on all of the above evidence, the Board finds that entitlement to service connection for a skin condition, characterized as atrophic dermatitis, cannot be granted.

As previously noted, there is no evidence that the Veteran suffered from any skin disability in service or within one year of service.  The Veteran's own accounts place onset of his skin condition at least two years after separation from service.
  
Regarding the Veteran's contention that his skin condition is due to Agent Orange exposure, although exposure to herbicides is conceded based on the Veteran's Vietnam service, the Veteran has never been diagnosed with cloracne and did not develop cloracne or an acneform condition within one year of service, so service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.  Furthermore, the Veteran has not submitted any medical opinion from any of his treating physicians associating his skin condition with exposure to Agent Orange or other herbicides.  

To the extent that the Veteran himself has attempted to offer an opinion concerning the etiology of his skin condition, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a skin condition due to his herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Finally, the Board has considered the Veteran's argument that his skin condition developed secondary to his service-connected diabetes mellitus.  However, the Board noted that the Veteran's account of his contention places onset in 1973 or 1975, more than twenty five years before the Veteran was diagnosed with diabetes mellitus.  

Furthermore, both the December 2009 and October 2013 VA examiner have concluded that the Veteran's skin condition is unrelated to his military service.  While the December 2009 VA examiner does not provide the most clear explanation as to why he believes that the Veteran's dermatitis is unrelated to his diabetes mellitus, the October 2013 examiner gives a clear and detailed explanation for her conclusions, noting that the Veteran's claimed skin condition coincided with his employment at GM.  As the Veteran did not have any problems in service or after his retirement, the examiner felt that the Veteran's condition was less likely than not related to the Veteran's military service.  

While the Board has considered the report from Dr. C.H., it notes that the skin symptoms described by him as relating to diabetes mellitus, atrophic skin, thin skin, and the absence of hair, are encompassed by the rating criteria for peripheral vascular disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2013).  The Veteran is already service connected for bilateral peripheral vascular disease and the assigned rating for this disability include compensation for skin changes related to his vascular problems.  At issue is the Veteran's other skin related symptoms described as pruritic lesions.  These symptoms are not addressed by Dr. C.H.  

In conclusion, as there is no evidence that the Veteran's skin condition had onset in service or is related to the Veteran's service, including exposure to Agent Orange or secondary to diabetes mellitus, entitlement to service connection for a skin condition, characterized as atrophic dermatitis is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).
 
The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a skin disorder characterized as atrophic dermatitis, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


